 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade unavailable to it. It is thus fair to note that if there were a way of avoidingthe controlling effect of the Board's jurisdictional standards, this would hardly bethe case to labor to discover one.JIn sum, since the businesses of the primary and the secondary employers, eitheralone or in combination, do not meet any of the separate current standards of theBoard, it must be concluded that the effect upon 'commerce of the unfair laborpractices here involved is not sufficiently "pronounced," within the definition of theterm implicit in them, to warrant assertion of jurisdiction.Upon the foregoing findings, I hereby make the following:CONCLUSIONS OF LAW1.By inducing and encouraging the employees of Modern Warehouse Corpora-tion concertedly to refuse to perform services in 'the course of their employment,'with an object of forcing Modern to cease doing business with The Light, Co., Inc.,RespondentChauffeurs,Teamsters& Helpers Local No. 364, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL-CIO, and Respondents Norman C. Murrin and Ernest Maahs, its agents, haveengaged in and are engaging in unfair- labor practices within the meaning ofSection 8(b) (4) (A) of the Act.2.The said unfair labor practices affect commerce within the meaning of Section2 (6) and (7) of the Act.3.The extent to which they so affect commerce is not substantial enough and theirimpact upon the flow of commerce is not pronounced enough, under controllingBoard authority defining the term, to warrant assertion of jurisdiction.[Recommendations omitted from publication.]New England Upholstery Co., Inc.andUpholsterers'Interna-tional Union of North America,AFL-CIONew EnglandUpholsteryCo., Inc., Simmonds Upholstering'Co.,,Inc.andUpholsterers'International Union of North America,AFL-CIO.Cases Nos. 1-CI-2267 and .l-RC-4893. July 31,1958DECISION AND ORDEROn February 6, 1958, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, and recommending further thatthe election held in Case No. 1-RC-4893 be set aside and a new electionbe held, as set forth in the copy of the Intermediate Report attachedhereto.'He found further that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint. 'There-after, the Respondent filed exceptions to the Intermediate Report,together with a supporting brief. ,1 On October. 4, 1957, the Board directed that a hearing be held before a hearing officeron certain objections filed by the Union to the election held in Case No, 1-RC-4893.On October 23 and 25, 1957, the Board issued orders directing that such hearing be heldbefore a Trial Examiner, and that Case No. 1-P.C-4893 be consolidated with Case No.1-CA-2267.121 NLRB No. 44. NEW ENGLAND UPHOLSTERY CO., INC.235Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and the prehearing rulings made by Trial ExaminerThomas N. Kessel, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the additions and modifica-tions noted below 21.The Respondent excepts to the Trial Examiner's admission intoevidence of the Regional Director's report on objections and relateddocuments in Case No. 1-RC-4893, on the ground that these docu-ments contain prejudicial hearsay statements which the Respondentwas unable to combat or challenge through cross-examination of theparties making the statements, and the Respondent was thereby de-prived of procedural due process.The Trial Examiner clearly statedat the hearing that he was admitting these documents into evidenceonly for the necessary purpose of apprising him of the issues on whichthe Board had directed a hearing in the representation case, and thathe did not intend to rely on these documents but intended to rely onlyon the evidence of interference with the election presented before himas a basis for his findings on this interference issue.Moreover, it isalso clear from the Intermediate Report that the Trial Examiner didso rely only on testimony given at the hearing before him as a basisboth for his unfair labor practice finding and his finding of inter-ference with the election. In any event, we so limit the basis for ourfindings herein.Accordingly, we find no merit in this exception.2.Like the Trial Examiner, we find that the Respondent violatedSection 8 (a) (1) of the Act by the following conduct : (a) ForemanWhitehouse's warning to employee McCaffrey during the Union'sorganizational campaign that McCaffrey's distribution of union cardswould result in his discharge; 3 (b) the interrogation of employeePalmer by Supervisor Camosso and Campiola during the same periodas to whether Palmer was passing out union cards, and upon learning2In the absence of exceptions thereto,we adoptpro formatheTrialExaminer'srecommendations that the Section 8 (a) (3) and surveillance allegations of the com-plaint be dismissed.In view of McCaffrey's prior explicit testimony that he had distributed union cardsonly during nonworking time and not during working hours, we, unlike the Respondent,construe his later testimony that Whitehouse'swarning was made to him "when Iwas handing out cards" as meaningduring the periodwhen he was handing out cards.Accordingly,and in the absence of any indication by Whitehouse that distribution ofunion cards during working time was involved,we find that this warning was a clearlyunlawful threat of discharge.Cf.East Texas Steel Castings Company,Inc,108 NLRB1078, 1080. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he was, requesting him to abandon such activity; 4 (c) the Re-spondent's requests on three separate occasions during the week beforethe election that Palmer, a known union leader, vote against the Unionin the election, influence others to vote against the Union, and form a"committee" in place of the Union; (d) General Manager Baker'sspeech to the employees in the frame department during that week,in which he threatened to close that department if the Union won theelection; 5 and (e) Respondent's interrogation of employee Pap-palardo during that week about his attendance at a union meeting,informing him that the meeting was under Respondent surveillance,and then upon Pappalardo admitting his attendance making a threatto him that the plant would close if the Union won the election andrequesting him to tell the other employees about it.However, unlike the Trial Examiner, we do not base our finding ofinterference with the election on that portion of the foregoing coerciveconduct which occurred prior to the date of issuance of the Decisionand Direction of Election in the representation case, but base it onlyon that portion which occurred after such date.eORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent,. New England Up-holstery Co., Inc., its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging self-organization or concerted activities amongemployees for their mutual aid or protection as guaranteed in Section 74 In such a context of interrogationfollowedby a request to abandon unionactivity,and in view of the other unfair labor practices committed by theRespondent, we findthat this interrogation was coercive.Cf.Blue Flash Empress, Inc.,109 NLRB 591.:The Trial Examinerfound that Baker in thecourse of his speech told the employeesthat he believedthatif the Union cameinto the plant,the costs of the plant wouldincrease and he could see no wayto keep theframe department going.EmployeeGuay testifiedthat this was said, but employeePappalardo testified to the contrarythat thiswas not said,and theTrial Examiner failed toresolve thisquestionof credi-bilitywhilecreditingboth of thesewitnessesotherwise. 'In such circumstances, we areunable to adopt this findingThus, allthat Bakersaid of a material nature in thisconnection,as testified to consistentlyby Guay and Pappalardo,was "As God is myJudge, if the Uniongets in, I'll closethe shop" (Guay's version),and/or "I'm a God-lovingman, and byGod Almighty,I'llhave to close the frame shop if the Union getsin, or if you vote Union" (Pappalardo's version).Accordingly, we agree with the TrialExaminer that the "emphatic" mannerin whichBakerthus concludedhis remarks wasin the nature of a "threat"rather than in the nature of a "prediction."9 SeeF.W. Woolworth Co , 109 NLRB 1446 ;Joanna Western Mills Co.,119 NLRB1789.The Decisionand Direction of Election issued on June 26, 1957.Accordingly, thethreat to McCafFreyand the InterrogationofPalmer, both of whichoccurred duringthe last weekinMarch 1957,are not considered in our finding of interferencewith theelection.Wedo consider,and find sufficient as a basis for setting aside the election,the remainingcoercive conduct ofthe Respondent,and in particular General ManagerBaker's unlawfulthreat of discharge to all of theemployees in the frame department,which department had approximately22 employees. NEW ENGLAND UPHOLSTERY CO., INC.237of the Act, by threatening employees with reprisals because of suchactivities, by interrogating employees concerning their unionaffilia-tions and activity on behalf of Upholsterers' International Union ofNorth America, AFL-CIO, or any other labor organization, by in-forming employees that their union meetings are under surveillance,or by inducing employees to forego their freedom of choice of bargain-ing representative and to select a bargaining representative of Re-spondent's choice.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their right to engage in, or re-frain from engaging in, any or all of the activities specified in Section7 of the Act, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its place of business in Methuen, Massachusetts, copiesof the notice attached to the Intermediate Report marked "Appen-dix A." I Copies of such notice, to be supplied by the Regional Direc-tor for the National Labor Relations Board, First Region, shall, afterbeing duly signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includingall placeswhere notices to employees are customarily posted.Reason-able stepsshall be takento insurethat such notices are not altered,defaced or covered by any othermaterial.(b)Notify theaforementioned RegionalDirector for the First Re-gion, in writing, within ten (10) days from the date of this Order,what stepshave beentaken to comply herewith.IT IS FURTHER ORDEREDthat the election held in Case No. 1-RC-4893on July 25, 1957, be, and it herebyis, set aside,and that Case No.1-RC-4893 beremanded to the aforementioned Regional Director forthe First Region for the purpose of conductinga new election at suchtime as he deems that circumstancespermit the free choiceof a bar-gaining representative .8IT IS FURTHER ORDERED that the allegationsof the complaint to theeffect that Respondent discharged Martin Cashman, Thomas McCaf-frey, Stanley Oroski, Wojciech Malek, and John Averkabecause oftheir union or concerted activitiesbe dismissed.'This noticeshall be amendedby substituting for thewords "The Recommendationsof a Trial Examiner" the words "A Decision and Order."In theevent that this Orderis enforced by a decree of a United States Court of Appeals, the notice shall be furtheramended by substituting for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an order."s The new election shall be conducted among the employees in the unit found appro-priate in the Decision and Direction of Election in this case issued June 26, 1957, whoare employed during the payroll period immediately preceding the date ofissuance ofnotice of election. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS FURTHER ORDEREDthat the allegations of the complaint to theeffect that Respondent kept under surveillance union meetings andactivitiesof its employees on behalf of the Union be dismissed.INTERMEDIATE REPORT AND RECOMMENDATIONSISSUESThe primary issues 'in Case No.1-CA-2267are (1)whether Martin Cashmanwas discharged on or about March 29, 1957,because he "joined or assisted theUnion[Upholsterers'International Union of North America,AFL-CIO] orengagedin, other concerted activities. .."or because of "his unsatisfactory productionrecord,his absenteeism and his surly behavior towards his supervisor"; (2) whetherThomas McCaffrey,Stanley Oroski,John Averka,and Wojciech A. Malek weredischarged,on or about April 1, 1957,because they"joined or assisted the Unionor engaged in other concerted activities..."or because of "consolidation ofoperations and elimination of their jobs in the frame department";and (3)whetherRespondent(New England Upholstery Co., Inc.)by the aforementioned andcertain other conduct unlawfully interfered with, restrained,or coerced employees.In Case No. 1-RC-4893 an election was conducted on July 25,1957, amongcertain employees of Respondent.Thereafter,objections to the election were filedby the Union in which it claimed the election should be set aside because of certainspecified conduct engaged in by Respondent.The issues before the Trial Examinerare (1) whether Respondent engaged in the conduct specified and (2)whetherthe election should be set aside and a new election held.ORGANIZATIONAL EFFORTSThe Union'sefforts to organize Respondent'semployees started sometime inJanuary 1957 and continued"right up until the day of the election" (July 25,1957).An organizing committee, consisting of individuals from various departments wasformed and functioned and leaflets were distributed.Leaflets were first distributedduring "the last week of February or the first couple of days of March."Morethan 60 employees,including practically all of the employees in the frame depart-ment,'signed union-authorization cards prior to April 1, 1957.At about 11 a. in.on April 1,1957, two locals of the Union involved herein filed petitions for certi-fication of representatives with the National Labor Relations Board,-FirstRegion.Thereafter,these petitions were withdrawn and, on April 5, 1957,theUnion in-volved herein filed a single petition.The latter petition was docketed as Case No.1-RC-4893.The record herein establishes that prior to the discharges Respondent was awarethat efforts were being made to organize the employees.However, the onlyevidence of opposition to such efforts prior to the discharges consists of (1) testi-mony that"pretty much a year before"July 25,1957,Supervisor John Camosso,during a lunch period,in a discussion with employees of the advantages and dis-advantages of -unions,without making any threats or promises of benefits,voicedhis opinion that employees of Respondent would not benefit by-being representedby a union;(2) testimony by Frame Department Foreman Ernest M. Whitehousethat "three months, or something thereabout"before April 1, 1957,General ManagerAbe Baker called him(Whitehouse)into the office and, concerning the "UnitedMine Workers," said:"Ernie,we want to keep the Union out if possible"and toldhim (Whitehouse)to "do anything you can[to keep the Union out]"-"to talkand tell the people we didn'twant a union"-and that he(Whitehouse) answered"Okey, I'll do that"; (3) testimony by Foreman Whitehouse that about 3 monthsbefore the discharges involved herein General Manager Baker told him (Whitehouse)that "if a union got in the frame shop it would be immediately closed down"; 2(4) testimony that Thomas McCaffrey,a week before the discharges involved herein,was told by Foreman Whitehouse that if he(McCaffrey)"was seen handing outIThere were approximately 150 employees in the entire plant, and 22 in the framedepartment9 The testimony of Whitehouse is unworthy of belief in general, and is worthy ofbelief only when corroborated by other credible evidenceFurthermore,Whitehouse wascalled as a witness by counsel for the General Counsel and the testimony noted abovewas elicited through a leading question propounded by counsel for the General Counsel.However, Baker did not deny having made the statements attributed to him by, Whitehouse. NEW ENGLAND UPHOLSTERY CO., INC.239those cards [union authorization cards, which McCaffrey had in his pocket] itwould mean out the door for [McCaffrey]113 and (5) testimony that during thelast week in March 1957, Supervisors John Camosso and Pasquale Campiola inter-rogated Joseph A. Palmer as to whether he (Palmer) was "passing out unioncards" and, upon learning that Palmer had signed a union card and had in hispossession a union card signed by another employee, asked Palmer the name ofthis employee 4 and said to Palmer "Don't you think we can get along, straightenthings out without having organization?"Palmer responded "No" and that endedthe conversation.CashmanMartin J. Cashman, an employee (arm maker) in Respondent's upholstery depart-ment for more than 10 years and one of the first persons employed by Respondent,was discharged on March 29, 1957.As indicated at the outset of this Report,counsel for the General Counsel contends that Cashman was discharged becausehe joined or assisted the Union or engaged in other concerted activities protected bythe Act and Respondent contends that Cashman was discharged for "cause."Cashman's activity on behalf of the Union consisted of telling some of the em-ployees that he was in favor of the Union and of signing a union-authorization cardhimself.He did not distribute union cards and was careful not to talk union "infront of any bosses."There is no direct evidence that Respondent was aware of, orsuspicious of, Cashman's activities on behalf of the Union.Cashman's union-authorization card is dated "3/29/57" and Cashman's testimonyconcerning his card and when he signed it is noted below.On direct examination Cashman testified:Q. Now, directing your attention to the day of your discharge, were youaware of any union activities in the plant?-A. I was.Q.What was it?-A. There was talk going on all over the shop during thebreak about organizing the shop, and the organizer was outside handing outcards; I took one, in fact, everybody took one; I signed mine, sent it in.Q.Who gave you your card, if you know?-A. His name I do not recall,but it was an organizer.Q. And when did you get a card, if you know?-A. When? The date?Q.When did you get the card, if you know?-A. I do not recall, I don'tremember.Q.Was it at or about the time of your discharge?-A. It was before.Q. How long before?-A. I'd say maybe; three, four weeks before.Q. And what did you do with the card?-A. I took it home, signed it, andgave it to one of the men in the shop, and he mailed it in to the organization.Miss FOUNTAIN: I would ask the Reporter to mark this as General CounselExhibit 2 for identification.(Whereupon, the document'above referred to was marked General Counsel'sExhibit No. 2 for identification.)Q. (By Miss Fountain.) I show you what has been marked General CounselExhibit 2, and I ask you if that is the card you signed?-A. That's the cardI signed.Q. That is your signature?-A., That's my signature.Q. Did you fill in the whole card?-A. I filled in the whole card.Q. Did you put the date that appears on that card?-A. I did.Q. This date down here?-A. I do not recall the date.Q. Did you put the date on the card, was the question?-A.Yes.Miss FOUNTAIN: I offer this as General Counsel Exhibit No. 2.Mr. MEDALIE: I object, Mr. Examiner.TRIAL EXAMINER:Why?Mr. MEDALIE: I don't see that this, whether he signed the card has anyrelevance or bearing on this question, whether he signed it or mailed it in, Idon't see where it has any logical connection with the issues here.8The record establishes clearly that Whitehouse cautioned McCaffrey that distributionofunion authorization cards would result in discharge, although there is conflictingevidence as to whether Whitehouse by statements to McCaffrey directly cautionedMcCaffrey or whether Whitehouse sent someone else to thus caution McCaffrey. Onthis issue the Trial Examiner credits the testimony of McCaffrey and Joseph L Guaywhere it'conflicts with that of Whitehouse and finds that Whitehouse personally warnedMcCaffrey that distribution of the union cards would result in his discharge.* Palmer did not supply the name and the record does not warrant an inference thatitwas(or was not) Cashman. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER: Mr. Cashman, this card bears a date of March 24, 1956,ratherMarch 24, 1957.Was that about the time you signed the card?The WITNESS: That is right.Mr. MEDALIE: Excuse me, Mr. Examiner, I think that is a "9." I think it'sMarch 29.TRIAL EXAMINER: You're correct. Is that about the date you signed the card?The WITNESS: That's right.On cross-examination Cashman testified he did not remember whether he wrotethe date on his union-authorization card, that the card was otherwise filled in byhim at his house, that he had no recollection of when he signed the card, that hedid not remember when he got the card, that he had the card before March 29-"maybe three, four weeks before that date, before I was discharged,"-that he did notremember whether he had the card with him on the day he was discharged, thatthe card could have been at his home or in his pocket the day he was discharged,that he made a mistake when he testified that he "had the card on the day I wasfired," that he did not have the card on the day he was discharged, that 1 monthbefore his discharge he filled in the card and it was in the hands of the organizerbefore he was discharged, that he gave the card to "the organizer" "Oh, about three,four weeks before I was discharged," that he did not remember the name of theorganizer to whom he gave the card, that he gave the card to one of the "fellowsin the shop" (Joe Palmer who "worked right" beside him) to mail and did notgive it to the organizer, that he did not know who put the date March 29 on the card,that he could have put the date on the card, that he did not remember who put thedate on the card, that he did not fill in the card at his house after he left the planton March 29, and that he did not put on the card certain other figures that appearthereon.In response to questionsby the TrialExaminer,Cashman testified:TRIAL EXAMINER: Now, Mr. Witness, when Miss Fountain, General Counsel,was examiningyou with respect to this card, General Counsel's Exhibit No. 2,you told her that you had filledin all the informationon that card.When Mr.Medalie wasexaminingyou with respect to that date, you told him you didn'tknow whether you filled itin or not.Now, whichiscorrect?The WITNESS:Idon'tremember.TRIAL EXAMINER: You haveno explanation of why you told the GeneralCounsel that you filled it in?The WITNESS:That was the mistake I made. I don't remember because Idon't remember putting that date down;and I possibly could, and possiblycouldn't.TRIAL EXAMINER:Now, when you turned this card over to somebody to sendto the organizer three or four weeks before you were discharged, was the cardsigned by you?The WITNESS: The cardwas signed by me.TRIAL EXAMINER:Why did youtellme during the General Counsel's caseyou signed this card on or about March29, thedate that is on the card?The WITNESS: That's the mistake I made; I told you I made a mistake on that.TRIAL EXAMINER:Mr. Witness,Iwant to call your attention to something.This cardbears the date onwhichyou were discharged, the very daythat youwere discharged.Have you any explanation for that?The WITNESS: The dateIwas discharged?TRIAL EXAMINER:Yes, Sir.The WITNESS:May I look at that card?TRIALEXAMINER:You certainlymay, sir.The WITNESS: That,Ican'texplain.TRIAL EXAMINER: You can, orcannot?The WITNESS:Wait a minute,is that the 9th?TRIAL EXAMINER:The 29th of March, 1957.The WITNESS: Whatmonth is that?TRIAL EXAMINER: March.The WITNESS:Imean thedate,is that a 3, or a 9?TRIAL EXAMINER: The 29th.The WITNESS: That,Idon't remember.TRIAL EXAMINER: This isn't aquestionof whether you remember it.Thequestionisdo you have anyexplanationhow come that's dated on the same dayyou were fired, or discharged?The WITNESS: I don't know. NEW ENGLANDUPHOLSTERYCO., INC.241TRIAL EXAMINER: Now that this has been called to yourattention,does thatlook like your handwriting, that date?The WITNESS: No.TRIAL EXAMINER: Now, you think somebody else Out that date on there,do you?The WITNESS: Could be; that does not look like my handwriting.TRIAL. EXAMINER: Look at that 36 over here, did you' put that-on there?The WITNESS: Yes.TRIAL. EXAMINER: That's your handwriting, you're sure of that?The WITNESS: Yes, I'm positive.TRIAL, EXAMINER: Now, at one time, you testified, during your cross examina-tion, that that card could have been in your pocket at the time, the day ofyour discharge.The WITNESS: I said it could; but I told you that was' the mistake I made; itcouldn't have been.TRIAL EXAMINER: You now say it could not have been?The WITNESS: It couldn't have been.TRIAL EXAMINER: Why couldn't it have been?The WITNESS: Because the card was sent in four weeks previous to that.TRIAL EXAMINER: You say that no matter what date it bears," it was sent infour weeks before that?The WITNESS: The card was sent in four weeks before that.During his direct examination Cashman testified that he discussed union activitywith practically everybody in the plant-with practically all of the help in the plant-and left an impression that he was 1 of 3 or 4 employees who were outspoken andactive workers on behalf of the Union and that these activities occurred "in the shopand outside the shop."Later in his testimony he testified he was careful not to carryon unionactivities "in front of any bosses," that he did not distribute union authoriza-tion cards, that he did not know whether employees signed union cards as a result ofhis efforts,that- the extent of his -union activities consistedof signingthe unionauthorization card, and oftelling someof the employees that he was in favor of theUnion, and that this latter activitywas limitedto talking to employeesin hissection-thatthe employeessat around in a circleduring the break and lunch periods andtalked union.Joseph A. Palmer, ,an employee who worked "rightnextto" Cashman and oneof the outspoken and active proponents of the Union, testified that Cashman turnedhis signed union-authorization card over to him (Palmer) but did not testify whenthis occurred.Palmer firsttestified' that he did' not know,the namesof employeeswho actively solicited for the Union-and later attempted to identify some of theemployees who were active on behalf of the Union:He did not identify Cashmanas one of thoseengagingin such activities.A finding that Respondent was aware of, or at least' suspicious of, Cashman'sunionor concerted activities is a prerequisite to' a finding that Respondent violatedthe National Labor Relations Act, herein called the Act, by' the discharge of Cash-man.There is no direct evidence to this effect and- an inference to this effect wouldhave to be based upon the testimony noted above.The Trial Examiner believesand finds such testimony insufficient to warrant such an inference .sInasmuch as the Trial Examiner believes that the allegations of the complaint tothe effect that Respondent violated the Act by discharging Cashman must be dis-ihissed regardless- of the merits of Respondent's contention that Cashman wasdischarged for cause, the Trial Examiner deems it unnecessary to rule upon thiscontention of Respondent.McCaffrey, Oroski, Malek, and Averka,On April 1, 1957, Respondent discharged four of its frame department employees-Thomas McCaffrey, Stanley Oroski, Wojciech Malek, and John Averka-and thequestion for determination herein is were they discharged because they joined- or5 Counsel for the General Counsel contends that "if Cashman signed his card andpassed it in at or about the time of receiving it, as the record seems to indicate-namely,three or four weeks before his discharge-there is every reason to infer that the Com-pany knew of it since they knew of Palmer's activity." The Trial Examiner does notagree with this reasoning.Furthermore, the Trial Examiner believes the evidence too'unreliable to warrantthe findingupon which the inferencewould be based.487926-59-vol. 121-17 242DECISIONSOF NATIONALLABOR RELATIONS BOARDassisted the Union or engaged in other' c'oncerte'd activities protected by the Act, orbecause "of consolidation of operations and -elimination of their jobs."Oroski was first employed (as a laborer) by Respondent about 4 months priorto his discharge.On or about March 27, 1957, McCaffrey came to where Oroskiwas working and told Oroski "they were organizing upstairs and were going to starta union downstairs, AFL-CIO Upholsterers' Union" and asked Oroski if he wouldsigna card.Oroski said yes and was given a union-authorization card.Oroski putthe card in his back pocket and later signed and returned it to McCaffrey.Oroskidid not engage in any other activity on behalf of the Union and did not "talk unionwith anyone in the plant" other than as noted above.Malek was first employed by Respondent on March 18, 1957. On March 20 or21, 1957, a union agent who was passing out authorization cards, gave one of thecards to Malek.Malek carried this card in his pocket until the following week andthen signed it and gave it to McCaffrey.Malek did not take part in any otherunionactivity.Averka started working for Respondent on March 24 or 25, 1957. On or aboutMarch 26 or 27, 1957 McCaffrey approached Averka at the place he (Averka) wasworking and asked Averka if he "belonged to the union."McCaffrey gave Averkaa union-authorization card which Averka signed and returned to McCaffrey.Averkadid not take part in any other union activity.McCaffrey, a bandsaw marker at the time of his discharge, had worked for Re-spondent "roughly 15 months."McCaffrey was an outspoken advocate for theUnion and persuaded substantially all of the employees in the frame department tosign union-authorization cards.As noted previously in this report, about a weekbefore the discharges involved herein, Whitehouse, foreman of the frame deaprtment,warned McCaffrey that distribution of union cards would result in his discharge.Nevertheless,McCaffrey continued his efforts to have other frame departmentemployees sign union-authorization cards.Foreman Whitehouse testified that he had a conversation with Supervisor JohnCamosso wherein Camosso remarked that the frame department was a "nest" ofunion people.It is not clear from Whitehouse's testimony when this conversationoccurred or what was said.Camosso, concerning this matter, testified:ErnieWhitehouse came up one morning just right after starting time witha whole stack of union cards.Thiswas sometime in the early part of thisorganizing business,when they passed out the cards that the people signed andsend in.Q. Can you place the approximate date of this conversation?-A. Maybearound February,or something;I'm very vague on the time,but it was in theearly part of that when they handed out those cards.And Ernie came up with a big smile on his face,and he showed-me this stackof cards; and he says to me,"My boys came in this morning and they all tossedthe cards onto my desk," he says, "100 per cent, how do you like that," he says,"nobody in that frame shop,"he says, "is even interested in reading it, they justpicked it up and tossed it on my desk," he says.And, well, no one tossed anyon my cutting table,Imean,-Q.What did you say?-A. I says to Ernie. "You must have had a nest ofactivity there this morning around your desk," or something to that effect; andthen,off went Ernie Whitehouse with his cards.He was showing them toeverybody,I guess, and the way he showed them to me,and boasting abouthow his boys had turned in their cards; and I didn't know of any supervisors thathad got cards turned in to them.I guess he felt pretty good.-Q. Is that all that was said on that occasion?-A. That's all.The Trial Examiner considers Camosso a more reliable witness than Whitehouseand credits his (Camosso's) version of this incident(see footnote2, supra).For several months prior to February 1957, Respondent's officials were perturbedby Respondent's high costs of production and in mid-February 1957, the firm ofSandow Associates Incorporated (herein called Sandow), management consultants,was engaged to make an analysis of Respondent's business operations.Thereafter,Sandow made studies of Respondent's operations, which included observations, i. e.,time studies by specialists.Toward the end of March and on or before March 29,Sandow submitted to Respondent a typewritten report together with a coveringletter dated March 25, 1957. 'The letter states, in part:It is our candid opinion that if your Company is to maintain leadership in itsfield it will be compelled to increase the efficiency of its operation.Efficiency,in the true sense of the word, concerns the design, improvement, and installa- NEW ENGLANDUPHOLSTERY CO., INC.243tion of integrated systems of men, materials, and equipment. It is in thistrue sense of the word that Sandow Associates Incorporated feels that itscontribution can be made.Moreover, the increased activities of the Unionmake it imperative that any changes or incentive installations be accomplished,if possible, before, rather than after, organization is achieved.We recommend that each department be taken as a separate unit and correctedin its entirety before other units are handled.We also suggest that theframing department be the first area.This will start the production off inthe right direction and make the handling of all other sections easier, thuseliminating any retracing of steps and duplication of effort.The report contains recommendations concerning various departments, includingthe frame department.Sandow found that costs in the frame department were toohigh and made certain recommendations aimed at greatly reducing these costs.Sandow recommended,interalia,rearrangement of machines and equipment,"conveyorization" and "standardization" and elimination of certain jobs.One ofthe jobs Sandow recommended being eliminated was the job which McCaffreyperformed.On Friday night,March 29, 1957, General Manager Abe Baker, GeneralProduction Superintendent Hunt, and Foreman John Camosso met and conferredconcerning the high costs of production and decided that beginning the followingMonday the payroll in the frame department should be reduced by approximately$200 per week. It was further determined that this savings should be accomplishedby laying off "people in the lower wage group" and that the decision as to thespecific individuals to be laid off should be deferred until afteran on-the-spot surveyto be conducted the following Monday.Shortly after the beginning of the workday on Monday, April 1, 1957, Baker,Hunt, and Camosso made a visual survey of the frame department and decided tolay off the four individuals involved herein.They then told frame shop foremanWhitehouse about their decision, pointing out to him (Whitehouse) the men to belaid off and asking their names.Whitehouse gave them the names of 2 and saidhe did not know the names of the other 2. Shortly thereafter the frame departmentemployees were assembled and addressed by Hunt.Hunt told the employees thatRespondent had come to the conclusion that its frame department costs wereexcessive and that some layoffs and rearrangement of machinery were necessary.Immediately following this meeting Camosso laid off the employees involved herein(McCaffrey, Oroski, Malek, and Averka).These employees were not replaced-their duties were carried on by other employees by a combining of jobs.However,about a week after the layoffs a cutoff saw operator was employed to operate acutoff saw which prior to the employment of this operator was not regularlymanned.Immediately after receiving his notice that he was being laid off McCaffrey askedForeman Whitehouse why he (McCaffrey) was being laid off and Whitehouse saidhe (Whitehouse) did not know. In fact, Whitehouse knew nothing about thelayoffs until they were announced.At the time these employees were given their severance pay, McCaffrey askedCamosso whether the layoffs were because of the Union and Camosso answered thatunionactivity had nothing to do with the layoffs.About 2 days after receipt of the report from Sandow, Respondent also receivedfrom Sandow a chart showing recommended changes in locations of machinery inthe frame department.Respondent relocated its machinery in accordance withSandow's recommendations and started this work on or about April 13, 1957.Counsel for the General Counsel asserts (in a brief filed with the Trial Examiner)thatWhitehouse testified that shortly after these layoffs Camosso told him that the-layoffs were because of union 'activities.Whitehouse's testimony on this point isfar from clear.Nevertheless, assuming that he did so testify, such testimony is notcorroborated (see footnote 2) and the general tenor of Camosso's testimony isthat no such conversation occurred.The Trial Examiner hereby rejects anyassertion that Camosso said the layoffs were because of union activities.'Whitehouse testified that during the week of the layoffs, he talked to SupervisorHunt about replacing these men 6 and at one or more places in his testimony heWhitehouse further testified that during the week of April 1, he sent an applicantfor employment to Supervisor Hunt and that Hunt said "we cannot-hire him this 'week.We had to cut production back, and we couldn't replace, anybody on accountof unionactivity."The significance of this testimony even if credited, which it is not, is not ap-parent to the Trial Examiner. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicated that Hunt had answered something to the effect that absent the currentunion activities replacements would be obtained.Again,Whitehouse's testimony isfar from clear.Hunt testified, credibly, that after the layoffs Whitehouse asked ifplansto replace these employees, in the event of increased production, had beenmade and he (Hunt)told him at that time that I had not made any such plans; first, because wehadn't even given a fair trial to running the shop as it was at that moment;and certainly, we certainly owed it to ourselves to see if we couldn't operate theshop and get more production with the people that we had.And I believe, secondly, I said that if we were to go out and hire morepeople at that point, with the obvious union activity that was in the plant,itmight be used as an indication that we were making some effort to be, let'ssay anti-union.Respondent's opposition to union activities, warning to McCaffrey that unionactivity would result in discharge, and hasty layoff of one of the most active workerson behalf of the union (McCaffrey) and of three recently hired employees (Oroski,Malek, and Averka) and the fact that the layoffswere acceleratedby the presenceof the Union (in accordance with Sandow's recommendation that "the increasedactivitiesof the union make it imperative that any changes . . . be accom-plished ... before . . . organization is achieved") raise a suspicion that the lay-offs were motivated by antiunion considerations.On the other hand, Respondent'seconomic position, carrying out of the recommendations of an independent man-agement consultants firm (Sandow recommendations),method of selecting thoseto be laid off and the fact that Oroski, Malek, and Averka were not active on behalfof the union or closely associated with McCaffrey in his union activities, suggestthat these layoffs were for economic reasons and, rather than await organizationof its employees and consequent obligation to bargain about layoffs, were made"before, rather than after, organization is achieved." In any event, suspicion isnot proof and the onus is upon the General Counsel to establish by a preponderanceof the credible evidence that these layoffs were motivated by antiunion considera-tions.In the opinion of the Trial Examiner, the General Counsel has not sustainedthis burden.The Trial Examiner is unable to find that these layoffs were withouteconomic justification.Furthermore,the TrialExaminer believes and finds thatthe record lacks a preponderance of evidence that antiunion considerations motivatedthis reduction in force.Accordingly, the Trial Examiner recommends that theallegations of the complaint with respect to this matter be dismissed.Interference,Restraint,or CoercionAs noted previously in this Report, McCaffrey was warned that distribution ofunion cards would result in his discharge and Palmer was interrogated concerninghis activities on behalf of the Union and requested to abandon such activities.During the week of July 25, 1957, Supervisor John Camosso went to the placewhere Joe Palmer was working and asked Palmer (an outspoken advocate for theUnion), as "an old-timer" who carried "quite a lot of weight," to vote against theUnion and suggested that things could be "straightened out" without a union.During this same week Palmer was called to the office of General Manager AbeBaker and interrogated as to whether things could be "straightened" without theUnion and requested to form a "committee to get the shop running along smooth."On July 25, 1957 (the day of the election) Supervisor Camosso again asked Palmerto vote against the Union and to influence others to vote against the Union.On or about July 15, 1957, Respondent instituted, in the frame department, abonus system based upon production.Within a week of the election (during theweek ending July 25, 1957), General Manager Abe Baker addressed the employeesin this department concerning the bonus system and production.Baker told theemployees that production was not as good as expected but that if they did notmake their quota for the period ending August 15 he would, nevertheless, see thateach employee received a $10 bonus. Baker also told the employees that he believedthat if the Union came into the plant, the costs of the plant would increase andhe could see no way to keep the frame departmentgoing.Baker concluded hisremarks by stating emphatically that if the Union won the election Respondentwould close the frame department.Later that day 4 frame department employeescalled upon Baker and told him that there were not enough frame department NEW ENGLANDUPHOLSTERY CO., INC.245employees to control the outcome of the election-that there were only 17 em-' ployees in the frame department whereas there were approximately 75 employeesin other departments, and asked him (Baker) where they stood if the Union wonthe election.Baker shrugged his shoulders and said "fellows its up to you."Baker also suggested that they talk to the employees in the other departments and- tell these other employees that the jobs of the frame department employees werein jeopardy if the Union won the election.On July 23, 1957, frame department employee Munzio Pappalardo was calledinto General Manager Abe Baker's office and interrogated (by Baker or SupervisorCamosso) about his attendance at a union meeting on July 22, 1957. Pappalardoat first denied that he had attended the union meeting but after being told thatRespondent "had somebody there" and the names of others present at the meeting 7Pappalardo admitted his attendance.At the conclusion of this session Baker orCamosso told Pappalardo that a named concern "had to go out of business becausethe Union forced them out" and Respondent "couldn't stand the Union in there,"that Respondent hoped "you people realize that the only way we can survive iswithout a union and not to have a union in here," and that Respondent hopedPappalardo would "go out there and tell the fellows about it, and tell Joe Guayyou're going to voteagainst the union."Alfred Severino, business representative for the union involved herein, testifiedthat on the day of the election (July 25, 1957) General Manager, Abe Baker madea statement to the effect that Respondent had the best spy system in the worldin its plant.Severino did not elucidate on this testimony.Baker denied that anysuch statement was made, denied that anything was said about a spy system anddenied that a spy system existed.The Trial Examiner believes and finds Severino'stestimony too fragmentary and indefinite to warrant findings of fact based thereonand, accordingly,is not resolving this conflict of evidence.Respondent contends that the warning to McCaffrey that distribution of unioncards would result in discharge and Camosso's interrogation of Palmer concerning thepassing out of, and signing of, union cards are insignificant and governed by thede minimisrule and not violative of the Act.The Trial Examinerrejects these con-tentions.This conduct is so clearly violative of the Act that the Trial Examinerdeems further comments unnecessary.Since no specific threats or promises of benefit were made to Palmer during theinterrogations of him on three separate occasions during the week immediately preced-ing the election, a question arises as to whether by this conduct Respondent violatedthe Act.The Trial Examiner believes and finds that it did.Under the Act em-ployees are guaranteed the right "to form, join, or assist labor organizations" of "theirown choosing" and employers are prohibited from interfering with, restraining, orcoercing employees in the exercise of this right.Here, Respondent by persistentefforts took it upon itself to induce Palmer to abandon the labor organization of his"own choosing" and to seek representation through a labor organization (a commit-tee) of Respondent's "choosing."Only the most courageous employee would con-tinue his support of the labor organization of his own choice under such persistentinterrogation by top management and the absence of threats of reprisals or promisesof benefits does not justify such interference, restraint, or coercion.In the opinion ofthe Trial Examiner, this conduct not only interfered with, restrained, or coercedPalmer but also other employees. Inevitably other employees would learn of suchharassment and would regard it as a reliable indication of what might befall them ifRespondent became aware of their activities on behalf of the Union.Baker's remarks to the frame department employees that if the Union won theelection Respondent would close down the frame department were more in the natureof a "threat" than in the nature of a "prediction." Such is made apparent by theemphatic manner in which Baker concluded his remarks and by the admonition ofBaker to the four employees later that day that their jobs were in jeopardy and thatthey should so advise other employees and seek to oust the Union in the coming elec-tion.Respondent's contention to the contrary is hereby rejected.Respondent argues that the interrogation of Pappalardo on July 23 must be viewedas a personal discussion between friends (Pappalardo and Camosso) in which a"prediction" rather than a "threat" was made.This contention is hereby rejected.It is clear from the record herein that Pappalardo was called from his place of work7Counsel for the General Counsel argues that this evidence is proof thatRespondentkept undersurveillance union meetingsand activities.The Trial Examiner hereby re-jects this contention. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the office of Respondent's top management and there interrogated by either Bakeror Camosso.Under such circumstances the interrogation can hardly be viewed asa friendly discussion between personal friends and not directly related to Respondent.Here again, the Trial Examiner does not agree that the statements made were morein the nature of a prediction than a threat.To the contrary, the Trial Examiner be-lieves they were threatening remarks and violative of the Act.In view of the foregoing, and upon the basis of the entire record herein, the TrialExaminer concludes and finds that Respondent interfered with, restrained, or coercedemployees in violation of Section 8 (a) (1) of the Act, and interfered with the elec-tion and deprived employees of their freedom of choice.This interference with afree choice of a bargaining representative created an atmosphere not conducive to thesort of free and untrammeled choice of representative that is contemplated by theAct.Accordingly, the Trial Examiner recommends that the election be set aside anda new election be held.ULTIMATE FINDINGS AND CONCLUSIONSIn summary, the Trial Examiner finds and concludes:1.The evidence adduced in these proceedings satisfies the Board's requirementsfor the assertion of jurisdiction herein .82.Upholsterers'InternationalUnion of North America, AFL-CIO, is a labororganization within the meaning of the Act.3.The evidence adduced establishes that Respondent interfered with, restrained,or coerced employees in the exercise of the rights guaranteed in the Act, and therebyviolated Section 8 (a) (1) of the Act.4.The aforesaid activities are unfair labor practices affecting commerce within themeaning of Section 2 (6) and (7) of the Act.5.The evidence adduced establishes that Respondent interfered with the electionand deprived employees of their freedom of choice.-6.The evidence adduced does not establish that Respondent discharged MartinCashman, Thomas McCaffrey, Stanley Oroski, Wojciech Malek, and/or John Averkabecause of their union or concerted activities.7.The evidence adduced does not establish that Respondent kept under surveil-lance union meetings and activities of its employees on behalf of the Union.-[Recommendations omitted from publication.]New England Upholstery Co., Inc, a Massachusetts corporation, in Methuen, Massa-chusetts, engages in the manufacture, sale, and distribution of furniture and relatedproducts.In the course of its business large quantities of materials are received annu-ally from points and places outside of Massachusetts, and finished products valued Inexcess of $100,000 are annually shipped to points and places outside of Massachusetts.Simmonds Upholstering Co., Inc., Is the sales organization of New England UpholsteryCo., Inc.--New England manufacturesand Simmonds sells.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board,and in order to effectuate the policies of the Labor Management Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage self-organization or concerted activities among em-ployees for their mutual aid or protection as guaranteed in Section7 of the Act,by threatening employees with reprisals because of such activity,by interrogatingemployees concerning their union affiliations and activity on behalf of Up-holsterers'International Union of North America,AFL-CIO,or any other labororganization,by informing employees that their union meetings are under sur-veillance,or byinducing employees to forego their freedom of choice of bargain-ing representative and to select a bargaining representative of our choice.WE WILL NOT in any like or related manner interfere with,restrain,or coerceemployees in the exercise of their rights to engage in, or refrain from engaging in,union or concerted activities for the purpose of collective bargaining or othermutual aid or -protection. MORRISON-KNUDSEN COMPANY, INC.247All.employees are free to become,remain,or refrain from becoming or remaining,members of Upholsterers'International Union of NorthAmerica, AFL-CIO, or anyother-labor organization.-NEW ENGLAND UPHOLSTERY CO., INC.,Employer.Dated-------------------By-----------------------------=--------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof;and must not bealtered,defaced,or covered by any other material.Morrison-Knudsen Company,Inc.andDenton R. MooreInternationalHod Carriers,Building and Common LaborersUnion of America,Local341, AFL-CIOandDenton R. Moore.Cases Nos. 19-CA-1405 and 19-CB-450. July 31, 1958DECISION AND ORDER REMANDING CASEHearing upon the consolidated complaint herein was held beforeTrial Examiner Howard Myers between September 9 and October 31,1957.On September 13, 1957, at the close of the General Counsel'scase, the Trial Examiner orally granted a motion of the RespondentUnion, herein called the Union, to dismiss the consolidated complaintas toit.The complaint alleged,interalia,that the Respondent Com-pany, herein called the Company, and the Union had an unwrittenagreement,arrangement, or practice requiring that applicants forjobs with the Employer be cleared by, and join, the Unionas a con-dition of hire, and that such arrangement or practice violated Section8 (a) (3) and (1) and8 (b) (2) and (1) (A) of the Act.The Trial Examiner found that the Company violated Section 8 (a)(3) of the Act by withholding job assignments from five prospectiveemployees until they had joined the Union and obtained job clearancesfrom it.He further found that by engaging in such "discriminatoryhiring practice" the Company violated Section 8 (a) (1) of the Act.He recommended, however, that all other allegations of the complaintagainst the Company be dismissed, and, as noted above, at the com-,pletion of the General Counsel's case, dismissed the complaint as tothe Union.The General Counsel excepts,inter alia,to the dismissal of the com-plaint as to the Union, contending that the evidence adduced at thehearing established that ,the Union was a party to a closed-shoparrangement violative of Section 8 (b) (2) and (1) (A) of the Act,and the General Counsel requests the Board so to find upon the presentrecord.In support of this contention, the General Counsel points to121 NLRB No. 43.